Citation Nr: 1701785	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2016 the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.


FINDING OF FACT

A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA's duty to notify has been satisfied through a notice letter dated in July 2010 with regard to the claim on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded a VA contracted examination in February 2011 and a VA examination in November 2012 to explore the nature and etiology of a hearing loss disability.  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the service treatment records and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the November 2012 examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Merit Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

Sensorineural hearing loss is considered an organic disease of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to noise exposure and other factually observable injuries and treatment in service, the timing of the observable symptoms of his hearing difficulties, and receipt of medical treatment and what his providers told him about his condition because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the other evidence of record, including medical records during and after service.

Here, the February 2011 contracted VA audiogram and November 2013 VA audiogram reveal that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA regulation.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
The Veteran contends that his current bilateral hearing loss is related to noise exposure during military service.  Specifically, during the July 2016 Board hearing, he stated that the onset of hearing problems occurred in service when he was thrown from a jeep while firing a 106 mm rifle and was rendered unconscious.  See Hearing Transcript, Pg. 3-4.  The Veteran also explained that from that time to the present, he has experienced hearing problems.  He described the onset of symptoms as a constant "screaming" a sound that he related to the sound of "finger nails on a blackboard."  Id. at 5.  He also stated that post-service discharge he first learned of his hearing loss problems in his late 30's in approximately 1973.  Id. at 6.  According to the Veteran, he was injured at work and was refused medical treatment at a hospital because he did not have healthcare insurance.  He was then advised by a nurse to seek treatment with the VA.  He reported he sought treatment at the Loma Linda VA medical center (VAMC) and during this time he was treated for other conditions to include his heart and diabetes.  He also testified that around this time, but at least by the age of 40, he was issued his first pair of hearing aids by the VA.  Id. at 7-9.  Notably, the Veteran's treatment records from the Loma Linda VAMC are dated from March 2008 to October 2012.  Also of record are treatment records from the San Diego VAMC dated from September 2011 to November 2006 and do not mention hearing loss in any way.

The Veteran also testified that approximately three to four years post-service discharge he started working in construction and also that he already had hearing problems before he began working in construction.  In support of his contention, the Veteran explained that while working construction he was told by others that if he was a distance away they had to scream at him and repeat themselves, indicating that he was unable to hear otherwise.  Id. at 9-10.

Additionally, in his March 2011 notice of disagreement, the Veteran explained that he initially "injured his ears" during military service while performing his duties in accordance with his military occupational specialty (MOS), Heavy Weapons Infantryman.  He contends that as a gunner for approximately 9 months he was exposed to live fire explosions.  He also described noise exposure related to rifle fire and M-14's during training and without wearing hearing protection.  See March 2011 VA Form 21-4138.

Thereafter in his September 2013 substantive appeal, the Veteran restated that his hearing problems began when he was thrown from a jeep while firing a 106 mm rifle, which rendered him unconscious.  The Veteran contends that the onset of hearing problems was in service and attributed the injury to the loud blast related to the in service injury.  He also contends that construction work thereafter may have possibly made the injury worse.  See February 2013 VA Form 9. 

Service personnel records reflect that the Veteran's MOS was Heavy Weapons Infantry.  See DD 214, Certificate of Release or Discharge from Active Duty.  The Board finds it likely that he was exposed to loud noise during service.  In this regard, the Veteran's service treatment records reflect no pertinent findings of hearing loss or problems.  A September 1960 entrance examination shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  A February 1964 separation examination also shows audiologic testing was performed indicating a normal hearing evaluation.  He again received a normal clinical evaluation of his ears and denied having any ear trouble.  The February 1964 separation Report of Medical History reflects the Veteran reported having mumps, eye trouble, and having worn reading glasses but did not indicate any hearing loss or problems with hearing.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Further, although the Veteran's VA medical records show current diagnosis and treatment for bilateral hearing loss, there is no persuasive evidence linking the Veteran's current disability to service.  The VA treatment records, other than the VA audiological examinations do not discuss his period of military service in any way.  

Pertinent, post-service medical records include VA treatment records and VA examination reports that show treatment for bilateral hearing loss.  Particularly, a March 2008 VA progress note shows that the Veteran was diagnosed with mild sloping to moderately severe sensorineural hearing loss with asymmetry present at 2kHz.  He was prescribed hearing aids.  Further, VA treatment records during the period on appeal show that the Veteran presented for treatment due to hearing loss treated with hearing aids. See Loma Linda VAMC treatment records located in Virtual VA.  

In February 2011 and November 2012 the Veteran was afforded audiological examinations to evaluate his hearing ability.  The examination reports indicate that each examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination reports reflect the Veteran reported in-service noise exposure consistent with his duties as a Heavy Weapons Infantryman.  According to the Veteran's reports, the examination report indicates he first noticed the loss of hearing "a couple of years ago."  The February 2011 and November 2012 examiners noted that the Veteran reported post-service occupational noise exposure to consist of construction work.  The November 2012 examination report specifically indicates employment in construction for 20 years.  He also denied post-service recreational noise exposure.  Audiologic testing performed at the February 2011 and November 2012 examination shows current bilateral hearing loss disability and reflected that the Veteran did meet VA's regulatory requirements for hearing loss disability.  However, both examiners opined that it was less likely than not that current bilateral hearing loss was related to military service.  

Specifically, the February 2011 contracted VA audiological examination report includes test results that show bilateral hearing loss disability.  The February 2011 examiner opined that bilateral hearing loss is less likely as not caused by or related to noise exposure in military service.  In so finding, the examiner acknowledged that the Veteran was exposed to significant noise levels while in service but that the Veteran did not notice his hearing loss while in service.  The examiner indicated that review of medical records noted normal hearing loss as reported by the Veteran and therefore current hearing loss is less likely as not caused by or related to noise exposure in military service; also noting the Veteran's report of post-service occupational noise exposure.  

The RO determined that the February 2011 VA examiner's rationale was unclear and scheduled the Veteran for another VA examination to evaluate his hearing ability.  The November 2012 VA audiological examination, revealed test results showing bilateral hearing loss disability.  The diagnoses included bilateral sensorineural hearing loss.  

Contrary to the February 2011 examination report, the November 2012 examination report indicates the Veteran reported the onset of hearing loss in 2002.  Noting that the Veteran reported his hearing loss did not occur until approximately 2002 the November 2012 VA examiner opined that current bilateral hearing loss is more likely related to the Veteran's reported post-service occupational noise exposure of construction work for 20 years.  In support of this opinion, the examiner acknowledged the Veteran's September 1960 entrance examination utilized the whisper voice test, which was not frequency specific, and also that his February 1964 separation examination was normal.

As summarized above, the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to incident during service.  Specifically, the February 2011 and November 2012 examination reports and resulting opinions regarding the etiology of the Veteran's bilateral hearing loss disability are against his claim.  The examiners reviewed the overall clinical data and concluded that the Veteran's hearing loss disability was related to 20 years of post-service occupational noise exposure from construction work.  Moreover, the examiner's indicated that the Veteran reported the onset of symptoms many years post-service discharge.  As discussed above, the February 2011 examination report indicates the Veteran reported onset "a couple of years ago" and the November 2012 VA examination report indicates the Veteran reported onset in approximately 2002.  Despite the inconsistency in the Veteran's reports, he separated from service in 1964, thus whether the onset of symptoms occurring between 2002 and 2012 indicates that the onset of symptoms was approximately 40 years after service discharge, in which the examiners concluded was suggestive that the current disability is not related to in service noise exposure many years ago.  The November 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran contends that his current bilateral hearing loss is related to in service noise exposure, in contrast, during his February 1964 examination for separation from service, the Veteran did not report any hearing problems.  No clinical abnormality was found upon examination.  As discussed above, in his February 2013 statement, the Veteran contends that the onset of hearing problems was in service and attributed the injury to the loud blast related to the in service injury.  He also wrote that construction work thereafter may have possibly made the injury worse.  See February 2013 VA Form 9.  Additionally, the Veteran testified that approximately three to four years post-service discharge he started working in construction and also that he already had hearing problems before he began construction work.  In this regard, if the Veteran had been experiencing recurrent symptoms of hearing problems during service, it would be reasonable to infer that he would have reported such symptoms at his February 1964 service discharge examination, especially because he did report other conditions at that time to include having had mumps, eye trouble, and wearing glasses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having hearing problems upon service discharge weighs against any assertion that these symptoms began during service and continued after service.

The Board acknowledges the Veteran's testimony that his hearing symptoms began in service, which he described as a "screaming" sound.  Further, that he did not seek medical treatment for his hearing condition in service explaining "we did not go on sick call when I was in [service] . . . unless something was wrong."  See Hearing Transcript, Pg. 4.  The Veteran also explained that at that time he was eager to separate from service and did not accurately complete the medical history form or realize that his hearing problem was as bad as it was.  Id. at 12.  Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for hearing symptoms.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include a fever, chest pain, strained left shoulder while playing football, upset stomach, sharp pains in the left side, pneumonia, and a left hand injury.  Thus it is reasonable to infer that had he experienced hearing loss he would have reported it.

The probative evidence of record indicates that the Veteran's bilateral hearing loss is not related to incident in service.  Specifically, the audiometric data obtained during the February 2011 and November 2012 examinations, the Veteran's earliest indication of hearing loss, as shown by the medical evidence of record, was in March 2008, which is approximately 43 years following separation from active service, and following the Veteran's history of prolonged occupational noise exposure following service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).   

The Board acknowledges the Veteran's testimony and statements that the onset of hearing problems was in service.  The Board also acknowledges the Veteran's assertions that current bilateral hearing loss is due to noise exposure in service associated with performing duties in accordance with his MOS as Heavy Weapons Infantryman and weapons training, without the use of hearing protection.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377 n.4.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  In this regard, the Board finds the claim is undermined by the inconsistent history regarding in service noise exposure and the onset of hearing loss in service.  Overall, the Veteran asserts that bilateral hearing loss is due to noise exposure in service associated with exposure to weapons fire.  For the following reasons, the Board however does not find credible evidence of continuity of symptoms under the circumstances.  

In assessing the Veteran's credibility regarding continuity of symptoms, the Board looks to the consistency of his statements and clinical histories.  First, during the February 2011 examination, the Veteran reported noise exposure during training and as part of his regular military duties.  He reported exposure to noise from rifles and machine guns.  According to the Veteran's reports, he first noticed the loss of hearing a "couple of years ago" and that the loss of hearing had increased since then.  Contrary to the February 2011 examination report, the November 2012 examination report indicates that the Veteran reported the onset of hearing loss symptoms in approximately 2002.  However, the Veteran later reported that onset of hearing loss was in service and consistent with his MOS.  See March 2011 VA Form 21-4138; February 2013 VA Form 9.

Crucially, the Board notes that the record reflects the Veteran has consistently reported that he worked in construction post-service discharge.  See February 2011 Contracted VA Examination; November 2012 VA Examination; February 2013 VA Form 9; July 2016 Board Hearing Transcript, Pg. 9-10.  Although the Board has no reason to doubt the Veteran's reports of noise exposure in service, as it is consistent with the duties of his MOS, the inconsistent reports of the onset of hearing loss symptoms in service and the onset of symptoms post service, makes it doubtful that his descriptions are accurate.  

The Veteran's conflicting statements as to the onset of his hearing loss when considered with the medical evidence of record weigh against his claim.  While the Veteran is competent to describe the onset of his hearing loss, those statements are not very credible as they are inconsistent as to the onset of hearing loss symptoms.  Moreover, though he claims hearing problems began in service and continued since that time, he denied having or having had ear trouble on his February 1964 separation examination and report of medical history, however reported having had other conditions to include mumps and trouble with vision.

The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss is related to in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, as the November 2012 VA examiner explained the reasons for his conclusion, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the February 2011 contracted VA examiner did not provide a clear rationale for the negative opinion, rather, he cited additional factors; including determination that the Veteran did not notice hearing problems in service but he did report noise exposure from construction work following service discharge.  Additionally, the Veteran did not indicate on his February 1964 separation report of medical history that he had hearing or ear problems.  The Board finds the contemporaneous statements indicating a lack of hearing problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  As a matter of persuasive authority, it is recognized by codified rules of evidence (specifically Fed. R. Evid. 803(4)) that statements made for the purpose of medical treatment generally are reliable and the Court has stated that "[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997))).  Thus, reading the February 2011 contracted VA examiner's opinion together with the November 2012 VA examiner's opinion that it is more likely than not the Veteran's current bilateral hearing loss disability is not related to service, but instead to post-service occupational construction work, as a whole and in the context of the evidence of record, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the negative findings for hearing loss in service, the first clinical evidence of pertinent disability many years post service, the lack of consistent and credible evidence of continuity of pertinent symptoms and no competent evidence linking hearing loss to service, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Additionally, the Board notes that the Veteran is service-connected for tinnitus.  The February 2011 examination report reflects that the Veteran reported symptoms of tinnitus for the past 40 years.  Further, the November 2012 VA examiner acknowledged that the Veteran was service connected for tinnitus and opined that the Veteran's hearing loss was not related to tinnitus.  In so finding, the examiner noted that the etiology of the tinnitus is less likely than not associated with hearing loss.  As tinnitus first occurred due to military noise exposure while in service and the hearing loss did not occur until approximately 2002.  Unlike current bilateral hearing loss, the tinnitus occurred concurrent with military service.



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


